             IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION



                                     *
ATLANTIC STATES INSURANCE
COMPANY,
                                     ■k


                                     ■k
     Plaintiff,
                                     •k



             V.
                                     *          CV   118-004
                                     *


                                     *
BULLDAWGS TOTAL LAWN CARE,
INC.; DUSTIN MICHAEL VANHOUSE;
                                     *
BRAD HOGSED; and JENNIFER
                                     *
HOGSED,
                                     *


                                     ★
     Defendants.




                                   ORDER




     Before the Court is the Parties' stipulation of dismissal

with prejudice.       (Doc. 58.)   All parties signed the stipulation.

Upon due consideration, the Court finds dismissal appropriate
pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

     IT IS THEREFORE ORDERED that this matter is DISMISSED WITH

PREJUDICE.        The Parties' pending motions: (1) Plaintiff's motion

for summary judgment (Doc. 40); (2) Defendants Brad Hogsed and

Jennifer Hogsed's motion to stay (Doc. 45); and (3) Defendants

Bulldawgs Total Lawn Care, Inc. and Dustin Michael Vanhouse's

motion to stay (Doc. 46) are DENIED AS MOOT. The Clerk is directed

to TERMINATE all other motions, if any, and CLOSE this case.      Each

party shall bear its own costs and fees.
    ORDER ENTERED at Augusta, Georgia, this _^2^day of December,
2018.




                             J.        HALL,/CHIEF JUDGE
                             UNITED SfTATES DISTRICT COURT
                             SOUTHERN DISTRICT OF GEORGIA
